DETAILED ACTION

Application filed 9/28/2021 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a continuation of Applicant's earlier Application No. 16250627.  All claims are drawn to the same invention claimed in the earlier application filed 1/17/2019 and rejected 5/10/2019. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  
Claims 1, 2, 5-7, 10, 11, 13, 17, 18, 21-23, 26, 27, 33, 34, 37-39, 42, 43, 45, 49, 50, 53-55, 58-59 filed in the preliminary amendment are pending. 
IDSs have been considered. 
Specification and drawings are accepted. 
Application is pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 10, 11, 13, 17, 18, 21-23, 26, 27, 33, 34, 37-39, 42, 43, 45, 49, 50, 53-55, 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. USPAP 20100251082A1 (herein: Cheng) in view of Nammi et al. USPAP 20180198894A1 (herein: Nammi).
	As per claim 1, Cheng substantially teaches (i.e., title, abstract, Figure 1 and paragraph 0003—providing adaptive CRC calculation in communication system) a method for use in a transmitter, the method comprising: determining an amount of data to transmit (i.e., Figure 6, step 610 and paragraph 0026—determine transport block size); determining a cyclic redundancy check (CRC) polynomial length based on the amount of data to transmit (i.e., Figure 6, step 620 and paragraph 0028); encoding the data using a CRC of the determined polynomial length (i.e., Figure 6, step 620 and paragraph 0028); and transmitting the encoded data (i.e., Figure 6 and paragraph 0004).
	Cheng does not explicitly teach the adaptive CRC calculation to be used in a wireless system as stated in the present application. 
	However Nammi teaches in an analogous art (i.e., abstract) programming of frozen bits of first stage control channel information block enables scheduling information to be included for the second stage of the control channel information. By including some of the scheduling information for the second stage in the first stage frozen bits, the size of the first stage information blocks can be reduced, reducing the overhead required to transmit control information for the traffic channel. In an embodiment, the frozen bits can convey scheduling information that is lower priority than the scheduling information conveyed in the non-frozen bits of the first stage control channel information block. In another embodiment, the frozen bits can include parity bits, or cyclic redundancy check bits that are masked with the scheduling information. Particularly, Nammi teaches to perform improvements in wireless transmission systems (i.e., Figure 1, paragraph 0001). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the teachings of Cheng and Nammi to form the present claim. This would have been obvious to one having ordinary skill in the art because one of ordinary skill would have recognized that both wireless and wired transmission systems are prone to errors and enhancement of error detection and correction would have been desirable. 
  
	As per claim 2, Cheng substantially teaches, in view of above rejections, when the determined amount of data to transmit is less than or equal to a threshold number of bits, determining a first CRC polynomial length; and when the determined amount of data to transmit is greater than the threshold number of bits, determining a second CRC polynomial length (i.e., Figure 6, steps 615, 620 and paragraphs 0026-0029).

	As per claim 5, Nammi substantially teaches, in view of above rejections, encoding the data using a Polar code (i.e., Figure 5 and paragraphs 0043-0046).  

	As per claim 6, Cheng substantially teaches, in view of above rejections, the threshold number of bits is 19 bits, the first CRC polynomial length is 6, and the second CRC polynomial length is 11 (i.e., Figure 3 and paragraphs 0007-0038—The Examiner would like to point out that setting the threshold to 19 bits and the first CRC length to 6 with the second CRC length to 11 is an obvious engineering design choice. In other words, if the length of the transport block is longer then there corresponding CRC length might be longer as well.).  

	As per claim 7, Nammi substantially teaches, in view of above rejections, a portion of the CRC polynomial length is used for error correction (Lcorr) and another portion of the CRC polynomial length is used for error detection (Ldet), and wherein Ldet is 3 (i.e., Figure 5 and paragraphs 0043-0046—The Examiner would like to point out that in order for error correction to take place the error has to be detected first. Therefore part of the CRC is inherently used for CRC detection and part of it used for CRC correction).

	As per claim 10, Nammi substantially teaches, in view of above rejections, encoding the data using a low-density parity check (LDPC) code (i.e., Figure 5, encoding 508 and paragraph 0046—The Examiner would like to point out that LDPC codes are a well-known type of error correction codes in the art and are considered to be part of an obvious engineering design choice based on the application.). 

	As per claim 11, Cheng substantially teaches, in view of above rejections, the threshold number of bits is 3824 bits, the first CRC polynomial length is 16, and the second CRC polynomial length is 24 (i.e., Figure 6, steps 615 and 620, paragraphs 0026-0031; Figure 3 and paragraphs 0005, 0007—The Examiner would like to point out that setting the threshold to 3824 with the first CRC length to 16 and the second CRC length to 24 is part of an obvious engineering design choice that would depend on a particular application and does not render the claim patentably distinct.).

	As per claim 13, Cheng substantially teaches, in view of above rejections, a CRC block length of the CRC is larger than a natural code length of the CRC (i.e., Figure 6, step 620 and paragraph 0028).

	As per claim 17, Cheng substantially teaches (i.e., title, abstract, Figure 1 and paragraph 0003—providing adaptive CRC calculation in communication system) a transmitter comprising processing circuitry, the processing circuitry operable to: determine an amount of data to transmit (i.e., Figure 6, step 610 and paragraph 0026—determine transport block size); determine a cyclic redundancy check (CRC) polynomial length based on the amount of data to transmit (i.e., Figure 6, step 620 and paragraph 0028); encode the data using the CRC of the determined polynomial length (i.e., Figure 6, step 620 and paragraph 0028); and transmit the encoded data
 (i.e., Figure 6 and paragraph 0004).
	Cheng does not explicitly teach the adaptive CRC calculation to be used in a wireless system as stated in the present application. 
	However Nammi teaches in an analogous art (i.e., abstract) programming of frozen bits of first stage control channel information block enables scheduling information to be included for the second stage of the control channel information. By including some of the scheduling information for the second stage in the first stage frozen bits, the size of the first stage information blocks can be reduced, reducing the overhead required to transmit control information for the traffic channel. In an embodiment, the frozen bits can convey scheduling information that is lower priority than the scheduling information conveyed in the non-frozen bits of the first stage control channel information block. In another embodiment, the frozen bits can include parity bits, or cyclic redundancy check bits that are masked with the scheduling information. Particularly, Nammi teaches to perform improvements in wireless transmission systems (i.e., Figure 1, paragraph 0001). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the teachings of Cheng and Nammi to form the present claim. This would have been obvious to one having ordinary skill in the art because one of ordinary skill would have recognized that both wireless and wired transmission systems are prone to errors and enhancement of error detection and correction would have been desirable. 

	As per claim 18, Cheng substantially teaches, in view of above rejections, wherein the processing circuitry is operable to determine the CRC polynomial length based on the amount of data to transmit by: when the determined amount of data to transmit is less than or equal to a threshold number of bits, determining a first CRC polynomial length; and when the determined amount of data to transmit is greater than the threshold number of bits, determining a second CRC polynomial length (i.e., Figure 6, steps 615, 620 and paragraphs 0026-0029).

	As per claim 21, Nammi substantially teaches, in view of above rejections, wherein the processing circuitry is operable to encode the data using the CRC of the determined polynomial length using a Polar code (i.e., Figure 5 and paragraphs 0043-0046).  

	As per claim 22, Cheng substantially teaches, in view of above rejections, wherein the threshold number of bits is 19 bits, the first CRC polynomial length is 6, and the second CRC polynomial length is 11 (i.e., Figure 3 and paragraphs 0007-0038—The Examiner would like to point out that setting the threshold to 19 bits and the first CRC length to 6 with the second CRC length to 11 is an obvious engineering design choice. In other words, if the length of the transport block is longer then there corresponding CRC length might be longer as well.).    

	As per claim 23, Nammi substantially teaches, in view of above rejections, wherein a portion of the CRC polynomial length is used for error correction (Lcorr) and another portion of the CRC polynomial is used for error detection (Ldet), and wherein Ldet is 3 (i.e., Figure 5 and paragraphs 0043-0046—The Examiner would like to point out that in order for error correction to take place the error has to be detected first. Therefore part of the CRC is inherently used for CRC detection and part of it used for CRC correction). 

	As per claim 26, Nammi substantially teaches, in view of above rejections, wherein the processing circuitry is operable to encode the data using the CRC of the determined polynomial length using a low-density parity check (LDPC) code (i.e., Figure 5, encoding 508 and paragraph 0046—The Examiner would like to point out that LDPC codes are a well-known type of error correction codes in the art and are considered to be part of an obvious engineering design choice based on the application.). 
  
	As per claim 27, Cheng substantially teaches, in view of above rejections, wherein the threshold number of bits is 3824 bits, the first CRC polynomial length is 16, and the second CRC polynomial length is 24 (i.e., Figure 6, steps 615 and 620, paragraphs 0026-0031; Figure 3 and paragraphs 0005, 0007—The Examiner would like to point out that setting the threshold to 3824 with the first CRC length to 16 and the second CRC length to 24 is part of an obvious engineering design choice that would depend on a particular application and does not render the claim patentably distinct.).  

	As per claim 33, Cheng substantially teaches (i.e., title, abstract, Figure 1 and paragraph 0003—providing adaptive CRC calculation in communication system) a method for use in a receiver, the method comprising: receiving encoded data from a transmitter (i.e., Figure 7, step 710 and paragraph 0030); determining an amount of data received in the encoded data (i.e., Figure 7, step 715 and paragraph 0031); determining a cyclic redundancy cheek (CRC) polynomial length based on the amount of data (i.e., Figure 7, steps 710, 720 and paragraph 0031-0033); and decoding the received encoded data using a CRC of the determined polynomial length (i.e., Figure 8 and paragraph 0034).  
	Cheng does not explicitly teach the adaptive CRC calculation to be used in a wireless system as stated in the present application. 
	However Nammi teaches in an analogous art (i.e., abstract) programming of frozen bits of first stage control channel information block enables scheduling information to be included for the second stage of the control channel information. By including some of the scheduling information for the second stage in the first stage frozen bits, the size of the first stage information blocks can be reduced, reducing the overhead required to transmit control information for the traffic channel. In an embodiment, the frozen bits can convey scheduling information that is lower priority than the scheduling information conveyed in the non-frozen bits of the first stage control channel information block. In another embodiment, the frozen bits can include parity bits, or cyclic redundancy check bits that are masked with the scheduling information. Particularly, Nammi teaches to perform improvements in wireless transmission systems (i.e., Figure 1, paragraph 0001). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the teachings of Cheng and Nammi to form the present claim. This would have been obvious to one having ordinary skill in the art because one of ordinary skill would have recognized that both wireless and wired transmission systems are prone to errors and enhancement of error detection and correction would have been desirable.

	As per claim 34, Cheng substantially teaches, in view of above rejections, the CRC polynomial length based on the amount of data received comprises: when the determined amount of data received is less than or equal to a threshold number of bits, determining a first CRC polynomial length; and when the determined amount of data received is greater than the threshold number of bits, determining a second CRC polynomial length (i.e., Figure 6, steps 615, 620 and paragraphs 0026-0029).  

	As per claim 37, Nammi substantially teaches, in view of above rejections, wherein decoding the received encoded data using the CRC of the determined polynomial length comprises decoding the data using a Polar code (i.e., Figure 5 and paragraphs 0043-0046).

	As per claim 38, Cheng substantially teaches, in view of above rejections, wherein the threshold number of bits is 19 bits, the first CRC polynomial length is 6, and the second CRC polynomial length is 11 (i.e., Figure 3 and paragraphs 0007-0038—The Examiner would like to point out that setting the threshold to 19 bits and the first CRC length to 6 with the second CRC length to 11 is an obvious engineering design choice. In other words, if the length of the transport block is longer then there corresponding CRC length might be longer as well.).  

	As per claim 39, Nammi substantially teaches, in view of above rejections, a portion of the CRC polynomial length is used for error correction (Lcorr) and another portion of the CRC polynomial length is used for error detection (Ldet) and wherein Ldet is 3 (i.e., Figure 5 and paragraphs 0043-0046—The Examiner would like to point out that in order for error correction to take place the error has to be detected first. Therefore part of the CRC is inherently used for CRC detection and part of it used for CRC correction). 

	As per claim 42, Nammi substantially teaches, in view of above rejections, wherein decoding the received encoded data using the CRC of the determined polynomial length comprises decoding the received encoded data using a low-density parity check (LDPC) code (i.e., Figure 5, encoding 508 and paragraph 0046—The Examiner would like to point out that LDPC codes are a well-known type of error correction codes in the art and are considered to be part of an obvious engineering design choice based on the application.). 
  
	As per claim 43, Cheng substantially teaches, in view of above rejections, wherein the threshold number of bits is 3824 bits, the first CRC polynomial length is 16, and the second CRC polynomial length is 24 (i.e., Figure 6, steps 615 and 620, paragraphs 0026-0031; Figure 3 and paragraphs 0005, 0007—The Examiner would like to point out that setting the threshold to 3824 with the first CRC length to 16 and the second CRC length to 24 is part of an obvious engineering design choice that would depend on a particular application and does not render the claim patentably distinct.).  

	As per claim 45, Cheng substantially teaches, in view of above rejections, wherein a CRC block length of the CRC is larger than a natural code length of the CRC (i.e., Figure 6, step 620 and paragraph 0028).  

	As per claim 49, Cheng substantially teaches (i.e., title, abstract, Figure 1 and paragraph 0003—providing adaptive CRC calculation in communication system) receiver comprising processing circuitry, the processing circuitry operable to: receive encoded data from a wireless transmitter (i.e., Figure 7, step 710 and paragraph 0030); determine an amount of data received in the encoded data (i.e., Figure 7, step 715 and paragraph 0031); determine a cyclic redundancy check (CRC) polynomial length based on the amount of data  (i.e., Figure 7, steps 710, 720 and paragraph 0031-0033); and decode the received encoded data using a CRC of the determined polynomial length (i.e., Figure 8 and paragraph 0034).  
	Cheng does not explicitly teach the adaptive CRC calculation to be used in a wireless system as stated in the present application. 
	However Nammi teaches in an analogous art (i.e., abstract) programming of frozen bits of first stage control channel information block enables scheduling information to be included for the second stage of the control channel information. By including some of the scheduling information for the second stage in the first stage frozen bits, the size of the first stage information blocks can be reduced, reducing the overhead required to transmit control information for the traffic channel. In an embodiment, the frozen bits can convey scheduling information that is lower priority than the scheduling information conveyed in the non-frozen bits of the first stage control channel information block. In another embodiment, the frozen bits can include parity bits, or cyclic redundancy check bits that are masked with the scheduling information. Particularly, Nammi teaches to perform improvements in wireless transmission systems (i.e., Figure 1, paragraph 0001). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the teachings of Cheng and Nammi to form the present claim. This would have been obvious to one having ordinary skill in the art because one of ordinary skill would have recognized that both wireless and wired transmission systems are prone to errors and enhancement of error detection and correction would have been desirable.

	As per claim 50, Cheng substantially teaches, in view of above rejections, wherein the processing circuitry is operable to determine the CRC polynomial length based on the amount of data received by: when the determined amount of data received is less than or equal to a threshold number of bits, determining a first CRC polynomial length; and when the determined amount of data received is greater than the threshold number of bits, determining a second CRC polynomial length (i.e., Figure 6, steps 615, 620 and paragraphs 0026-0029).

	As per claim 53, Cheng substantially teaches, in view of above rejections, wherein the processing circuitry is operable to decode the received encoded data using the CRC of the determined polynomial length using a Polar code (i.e., Figure 5 and paragraphs 0043-0046).  

	As per claim 54, Cheng substantially teaches, in view of above rejections, wherein the threshold number of bits is 19 bits, the first CRC polynomial length is 6, and the second CRC polynomial length is 11 (i.e., Figure 3 and paragraphs 0007-0038—The Examiner would like to point out that setting the threshold to 19 bits and the first CRC length to 6 with the second CRC length to 11 is an obvious engineering design choice. In other words, if the length of the transport block is longer then there corresponding CRC length might be longer as well.).  
  
	As per claim 55, Cheng substantially teaches, in view of above rejections, wherein a portion of the CRC polynomial length is used for error correction (Lcorr) and another portion of the CRC polynomial length is used for error detection (Ldet) and wherein Ldet is 3 (i.e., Figure 5 and paragraphs 0043-0046—The Examiner would like to point out that in order for error correction to take place the error has to be detected first. Therefore part of the CRC is inherently used for CRC detection and part of it used for CRC correction). 

	As per claim 58, Nammi substantially teaches, in view of above rejections, wherein the processing circuitry is operable to decode the received encoded data using the CRC of the determined polynomial length comprises using a low-density parity check (LDPC) code (i.e., Figure 5, encoding 508 and paragraph 0046—The Examiner would like to point out that LDPC codes are a well-known type of error correction codes in the art and are considered to be part of an obvious engineering design choice based on the application.). 

	As per claim 59, Cheng substantially teaches, in view of above rejections, wherein the threshold number of bits is 3824 bits, the first CRC polynomial length is 16, and the second CRC polynomial length is 24 (i.e., Figure 6, steps 615 and 620, paragraphs 0026-0031; Figure 3 and paragraphs 0005, 0007—The Examiner would like to point out that setting the threshold to 3824 with the first CRC length to 16 and the second CRC length to 24 is part of an obvious engineering design choice that would depend on a particular application and does not render the claim patentably distinct.).


Conclusion
This is a continuation of Applicant's earlier Application No. 16250627.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See additional pertinent prior arts cited in PTO-892 attached which are related to adaptive CRC calculations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112